Citation Nr: 1428706	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-01 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for lumbar spine disability.  

2.  Entitlement to a separate compensable rating for lumbar radiculopathy.  

3.  Entitlement to service connection for right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, granted an increased rating of 20 percent for lumbar spine disability, effective March 31, 2010, and denied service connection for right hip disability.  

Regarding the issue of right lumbar radiculopathy, the Board notes that as the disability has been shown to be a component or a residual of the service-connected lumbar spine disability, a disability rating may be assigned herein without the need for consideration of service connection.  The issues have been recharacterized accordingly.

This appeal was processed in part using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In March 2014, the Veteran submitted a waiver of local jurisdiction in regard to evidence submitted following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2013).

The issue of service connection for right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Lumbar spine disability is manifested by painful forward flexion to 30 degrees without unfavorable ankylosis of the entire thoracolumbar spine or doctor prescribed bed rest for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  

2.  The Veteran has right lumbar radiculopathy due to the lumbar spine disability that has not been productive of more than mild symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but no more, for lumbar spine disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2013).

2.  The criteria for a separate disability rating of 10 percent, but no more, for right lumbar radiculopathy have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in April 2010 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for an increased rating.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  

He was provided with a VA examination in April 2010.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that a 40 percent disability rating is granted herein and the criteria for an increased rating require ankylosis or incapacitating episodes.  The Veteran has not reported that his disability has worsened since the April 2010 VA examination.  He has not reported, nor has any medical evidence suggested the presence of ankylosis or any doctor prescribed bed rest.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran submitted a claim for an increased rating in March 2010 based on a worsening of symptomatology.  The relevant focus for adjudicating the Veteran's claim is the period beginning March 2009, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2013).  

In this case, the Veteran's lumbar spine disability has been evaluated as 20 percent disabling under Diagnostic Code 5237 for lumbar spine strain.

Under the formula for rating spine disorders (Diagnostic Codes 5235-5242), a 40 percent evaluation is provided where forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  

Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5) (2013).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  These criteria are an alternative to rating on the basis of orthopedic and neurologic manifestations under the General Formula for Diseases and Injuries of the Spine, and a rating is assigned on the basis of which method results in the higher rating.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) (2013).

The Board finds that the Veteran's lumbar spine disability more closely approximated a 40 percent disability rating throughout the period on appeal.  Upon examination in April 2010, the Veteran was able to flex his spine to 40 degrees; however, pain was noted throughout forward flexion.  Moreover, the Veteran reported intermittent, severe pain as well as weakness.  Then, in a November 2011 VA treatment record, the Veteran's forward flexion was found to be limited to 30 degrees.  Therefore, the Board finds that a disability rating of 40 percent for the period on appeal is warranted.  

As noted above, there is no indication in the medical evidence, nor has the Veteran reported unfavorable ankylosis of the entire thoracolumbar spine or doctor prescribed bed rest for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Therefore, an increased rating under Diagnostic Code 5237 or 5243 is not warranted.  

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, where complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

The April 2010 VA examiner diagnosed right lumbar radiculopathy.  The Veteran reported intermittent, radiating pain down the right buttocks without numbness, tingling, or weakness of the right lower extremity.  Upon examination, sensation was grossly intact to light touch in the bilateral lower extremity and deep tendon reflexes were 1+ at the bilateral knees and ankles.  In October 2010, the Veteran again complained of radiating pain to the right lower extremity and denied numbness and tingling.  Given the fact that the Veteran's symptoms have been intermittent and have not included symptoms such as numbness, tingling, or sensory deficits, the Board finds that the Veteran's right lumbar radiculopathy disability more closely approximated a 10 percent disability rating for mild symptomatology throughout the period on appeal.  

Given that the severity of the Veteran's orthopedic and neurologic symptoms have essentially been consistent in terms of the applicable diagnostic criteria throughout the entire pendency of this appeal, there is no basis for a "staged" rating in this case.  

Overall, there exists no basis under the schedular criteria for an increased rating in excess of 40 percent for the service-connected lumbar spine disability or in excess of 10 percent for the right lumbar radiculopathy disability, and the claim for higher ratings must be denied.  38 C.F.R. §§ 4.3, 4.7.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2012), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

The Board finds that the rating criteria contemplate the Veteran's lumbar spine and radiculopathy disabilities.  The Veteran's lumbar spine disability is manifested by loss of range of motion, pain, and weakness as well as radiating pain to the right lower extremity.  The rating criteria are based on a loss of range of motion and radiating pain and take into account the impact of pain and weakness on functioning.  38 C.F.R. § 4.85.  These manifestations are contemplated in the rating criteria.  The rating criteria are, therefore, adequate to evaluate the Veteran's disabilities.  Referral for consideration of extraschedular rating is, therefore, not warranted.

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not reported that he is unable to obtain or maintain gainful employment as a result of his lumbar spine disability.  As such, TDIU will not be considered herein.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An increased rating of 40 percent, but no more, for lumbar spine disability is granted.  

A separate 10 percent disability rating for right lumbar radiculopathy is granted.  


REMAND

The Veteran maintains that he has a current right hip disability that was incurred during service, or, in the alternative, is proximately related to his lumbar spine disability.  The Board notes that a July 2005 private treatment record found internal derangement, with either a loose body or a labral tear, and indicated that an MRI five years prior was normal.  In light of this record and the grant of service connection for right lumbar radiculopathy, the Board finds that a VA examination is warranted to determine whether any currently diagnosed right hip disability is etiologically related to service or proximately related to the service-connected lumbar spine or radiculopathy disabilities.  
All outstanding records of ongoing VA treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any current disability is directly related to service or is proximately related to a service-connected disability.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all right hip disabilities and describe all associated symptomatology.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right hip disability, to include the internal derangement with either loose body or labral tear noted in July 2005, had onset in service or is otherwise related to a disease or injury in service.

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether the Veteran's right hip disability(s) was either (a) proximately caused by or (b) proximately aggravated by his service-connected lumbar spine or right radiculopathy disabilities.  If the examiner states the right hip disability is aggravated by service-connected disability(s), although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the service-connected disability(s) beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.
  
The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


